The opinion of the court was filed
Per Curiam.
It is a mistake to assume that the plaintiff in error can inquire into the equities between the contractor and the city. Whether there has been a valid assignment from the city to the contractor, is unimportant here. If this suit was brought without either expressed or implied authority from the city, the objection cannot be made in the manner proposed. If the plaintiff had any legal and valid defence against being chargeable with the expense of constructing the sewer, that defence was open to him. He failed to prove any such defence.
Judgment affirmed.